Title: To George Washington from Bryan Fairfax, 24 June 1754
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Alexandria June 24th 1754

The agreeable and long wished for News of the detachments under the Command of Major Muse and Capt. McKay having joined you in time to prevent the Success of any Attacks from the french was very satisfactory to me; whose mind was continually alarmed with the Apprehensions of your being forced to another battle when unprepared for it.
The Triton arrived here the 22d with the two Companies

from New York, tho’ not compleat. And a fair Wind yesterday brought up a Schooner with 107 Men, belonging to the No. Carolina Regiment that are on their March.
My Sisters are not yet returned from below, but expected in ten Days. With best Respects to the whole Corps, and wishing you all imaginable Success I remain Yr assured friend and Very humble Servt

Bryan Fairfax

